Citation Nr: 1533790	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-25 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises located in the Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of overpayment of VA compensation benefits in the amount of $10,656.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1944 to December 1944.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The record before the Board consists of the paper claims file and electronic records within Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary regarding the appellant's request for waiver of overpayment of nonservice-connected death pension benefits in the amount of $10,656.00.  

The overpayment was created when VA was informed that the appellant received a payment from JPMorgan Chase Bank (the amount is listed in an August 2011 Income Verification Match (IVM) Information Sheet).  

In October 2011, VA contacted JPMorgan Chase Bank to determine whether the appellant received any unearned income since 2008.  It does not appear that the bank responded to this request.  

In August 2012, VA contacted JPMorgan Chase Bank to determine whether the appellant had been receiving payments from the bank since 2008.  A bank representative could not verify whether any funds were paid to any account with the appellant's Social Security Number (SSN).  

It appears that the AOJ calculated the appellant's overpayment as including the amounts allegedly received from JP Morgan Chase Bank for every year since 2008.  The appellant maintains that she has not received money from JP Morgan Chase Bank, and contends that the only money she receives other than VA benefits and Social Security Administration benefits is her husband's pension, which is $300 per month.  

In light of the appellant's statements and lack of clarity as to the exact amount the appellant has received (if anything) from JP Morgan Chase Bank, the Board finds that the appellant has also challenged the creation of the debt.  The Committee has not adjudicated whether the overpayment was validly created and the United States Court of Appeals for Veterans Claims has held that when a debtor requests waiver of an overpayment and also asserts that the underlying debt is invalid, VA must resolve both matters.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Accordingly, it would be error for the Board to adjudicate the application for waiver prior to the Committee's addressing in the first instance the Veteran's challenge to the lawfulness of the debt asserted.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether the debt was properly created.

2.  If the complete benefit sought on appeal is not granted, provide and request the appellant to complete and return a current Financial Status Report (VA Form 5655).

3.  Perform any additional development deemed necessary

4.  Then, adjudicate waiver issue on appeal.

5.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide her and her representative with a supplemental statement of the case that addresses whether the underlying debt was validly created and the waiver issue.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


